DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0113846, on September 7, 2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
In paragraph [0088], “address decoder 250” should be amended to “address decoder 220” to correct a typographical error,  (Emphasis added.)
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 4-5, 10, and 12-13 are objected to because of the following informalities:
In claim 2, line 2, “a logical block address value” may be amended to “the logical block address value” to follow proper antecedent basis.  (Emphasis added.)  
In claim 5, line 5, “the (N-1)th test command” may be amended to “an (N-1)th test command” to correct a grammatical error.  (Emphasis added.)  
In claim 10, line 2, “the first generated test command” may be amended to “a first generated test command” to correct a grammatical error.  (Emphasis added.)  
In claim 13, lines 4-5, “the time when the (N-1)th test command generated” may be amended to “a time when an (N-1)th test command” to correct grammatical and typographical errors.  (Emphasis added.)  
Claims (e.g., claim 4, line 2; claim 5, line 2; claim 10, lines 1-2; claim 12, lines 1-2; claim 13, lines 1-2; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hieb (US 2021/0311887 A1), hereinafter “Hieb”, in view of Jibbe (US 6,463,552 B1), hereinafter “Jibbe”.

Regarding claim 1, Hieb teaches:
A memory system comprising:  
a memory device; and  (FIGs. 1-3; “[0026] … the memory devices 130”)
a memory controller for communicating with the memory device and executing a firmware to control the memory device,  (FIGs. 1-3; [0013], [0028], [0042], [0046]; “[0018] … The firmware 105 that is to be provided to the memory sub-system 110 can be manufacturing test firmware (e.g., that can allow the memory sub-system 110 to be tested and/or diagnosed), operating system firmware, and/or firmware that is desired to be loaded to the memory sub-system 110 (e.g., memory sub-system controller 115)”; “[0026] The memory sub-system controller 115 (or controller 115 for simplicity) can communicate with the memory devices 130 to perform operations such as reading data, writing data, or erasing data at the memory devices 130”; “[0041] … The example circuitry 316 [memory controller] can also include a memory sub-system controller 315 that can be analogous to the memory sub-system controller 115”; note that the circuitry 316 [memory controller] includes at least the interface connector 312, the memory sub-system controller 315, the logic gate 342, and the multiplexer 348, as shown in FIG. 3)
wherein the memory controller:  (FIGs. 1-3; [0013], [0018], [0026], [0028], [0042], [0046]; “The example circuitry 316 [memory controller]”)
generates, when the firmware is set to a target firmware, a plurality of test commands to test the target firmware,  (FIGs. 1-3; [0018], [0042]; “[0033] … In response to a determination that the memory sub-system 110 does not include the firmware, the manufacturing mode component 113 can request the manufacturing mode to be enabled such that the memory sub-system controller 115 can be provided with the firmware during the manufacturing mode”; “[0046] In response to both signals from the memory sub-system controller 315 and the interface connector 312 indicating the enablement of the manufacturing mode (e.g., being high), the logic gate 342 can provide a signal 347 (SIO_SELECT) [test commands], which is referred to as a switch signal, to a multiplexer 348”; the firmware is considered to be a target firmware that is used for test or diagnose when a determination that the memory sub-system 110 does not include the firmware, the manufacturing mode component 113 can request the manufacturing mode to be enabled such that the memory sub-system controller 115 can be provided with the firmware during the manufacturing mode, and in response to both signals from the memory sub-system controller 315 and the interface connector 312 indicating the enablement of the manufacturing mode (e.g., being high), the logic gate 342 can provide a signal 347 (SIO_SELECT) [test commands])
tests the target firmware by processing the plurality of test commands, and  (FIGs. 1-3; [0018], [0033], [0042], [0046], all supra; the firmware is considered to be the target firmware that is used for test or diagnose when the determination that the memory sub-system 110 does not include the firmware, the manufacturing mode component 113 can request the manufacturing mode to be enabled such that the memory sub-system controller 115 can be provided with the firmware during the manufacturing mode, and in response to both signals from the memory sub-system controller 315 and the interface connector 312 indicating the enablement of the manufacturing mode (e.g., being high), the logic gate 342 can provide a signal 347 (SIO_SELECT) [test commands]; the firmware 105 that is to be provided to the memory sub-system 110 can be manufacturing test firmware (e.g., that can allow the memory sub-system 110 to be tested and/or diagnosed))
randomly generates a logical block address value corresponding to each of the plurality of test commands based on a seed value corresponding to each of the plurality of test commands.

Hieb does not teach randomly generates a logical block address value corresponding to each of the plurality of test commands based on a seed value corresponding to each of the plurality of test commands.  

However, Jibbe teaches:
randomly generates a logical block address value corresponding to each of the plurality of test commands based on a seed value corresponding to each of the plurality of test commands.  (FIGs. 1-2; col. 36, lines 58-67, “This command will perform WRITE_EXT and READ_EXT commands [test commands] and the verification is performed by comparing the data read with the data that was written. These I/Os will occur at random logical block addresses [logical block address value] and the seed [seed value] for the random number generator is based off of the internal clock”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hieb to incorporate the teachings of Jibbe to provide a computing system of Hieb that includes firmware for controlling a memory sub-system having circuitry for performing test or diagnosis operations, with a testing system of Jibbe having a device driver for a controller that is operable to provide a generic interface for data transfers to and from the controller and a device such as a SCSI device.  Doing so with the system of Hieb would provide an environment that eases writing of scripts that may be used to test a variety of computer devices.  (Jibbe, col. 1, lines 48-54)

Regarding claim 9, the claimed method comprises substantially the same steps or elements as those in claim 1.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1 above.

Regarding claim 2, the combination of Hieb teaches the memory system of claim 1.

Jibbe further teaches:
wherein the memory controller randomly generates a logical block address value corresponding to a first generated test command among the plurality of test commands based on a target clock.  (FIGs. 1-2; col. 36, lines 58-67, “This command will perform WRITE_EXT [first generated test command] and READ_EXT commands [test commands] and the verification is performed by comparing the data read with the data that was written. These I/Os will occur at random logical block addresses [logical block address value] and the seed [seed value] for the random number generator is based off of the internal clock [target clock]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hieb to incorporate the teachings of Jibbe to provide a computing system of Hieb that includes firmware for controlling a memory sub-system having circuitry for performing test or diagnosis operations, with a testing system of Jibbe having a device driver for a controller that is operable to provide a generic interface for data transfers to and from the controller and a device such as a SCSI device using commands for verification of data.  Doing so with the system of Hieb would provide an environment that eases writing of scripts that may be used to test a variety of computer devices.  (Jibbe, col. 1, lines 48-54)

Regarding claim 10, the claimed method comprises substantially the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Hieb teaches the memory system of claim 2.

Jibbe further teaches:
wherein the target clock is a system clock or a clock used for synchronization in a data transmission/reception process with the memory device.  (FIGs. 1-2; col. 36, lines 58-67, supra;  col. x, lines x, “FIG. 1 illustrates a computer system 100 in which various features of the present invention”; the internal clock [target clock] is considered to be a system clock since the internal clock [target clock] is used in the computer system 100)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hieb to incorporate the teachings of Jibbe to provide a computing system of Hieb that includes firmware for controlling a memory sub-system having circuitry for performing test or diagnosis operations, with a testing system of Jibbe having a device driver for a controller that is operable to provide a generic interface for data transfers to and from the controller and a device such as a SCSI device using commands for verification of data and an internal clock.  Doing so with the system of Hieb would provide an environment that eases writing of scripts that may be used to test a variety of computer devices.  (Jibbe, col. 1, lines 48-54)

Regarding claim 11, the claimed method comprises substantially the same steps or elements as those in claim 3.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 4, the combination of Hieb teaches the memory system of claim 2.

Jibbe further teaches:
wherein the memory controller randomly generates a logical block address value corresponding to a test command generated as an Nth test command among the plurality of test commands based on the target clock, where N is a natural number of 2 or more.  (FIGs. 1-2; col. 36, lines 58-67, “This command will perform WRITE_EXT [first test command] and READ_EXT [second test command] commands [test commands] and the verification is performed by comparing the data read with the data that was written. These I/Os will occur at random logical block addresses [logical block address value] and the seed [seed value] for the random number generator is based off of the internal clock [target clock]”; note that N is 2 when considering WRITE_EXT [first test command] and READ_EXT [second test command])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hieb to incorporate the teachings of Jibbe to provide a computing system of Hieb that includes firmware for controlling a memory sub-system having circuitry for performing test or diagnosis operations, with a testing system of Jibbe having a device driver for a controller that is operable to provide a generic interface for data transfers to and from the controller and a device such as a SCSI device using commands for verification of data and an internal clock.  Doing so with the system of Hieb would provide an environment that eases writing of scripts that may be used to test a variety of computer devices.  (Jibbe, col. 1, lines 48-54)

Regarding claim 12, the claimed method comprises substantially the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hieb (US 2021/0311887 A1), hereinafter “Hieb”, in view of Jibbe (US 6,463,552 B1), hereinafter “Jibbe”, as applied to claims 1 and 9 above, and further in view of La Fratta et al. (US 2019/0317697 A1), hereinafter “La Fratta”.

Regarding claim 6, the combination of Hieb teaches the memory system of claim 1.

The combination of Hieb does not teach wherein the memory controller determines a priority of processing the plurality of test commands based on a priority policy corresponding to the target firmware.

However, La Fratta teaches:
wherein the memory controller determines a priority of processing the plurality of test commands based on a priority policy corresponding to the target firmware.  (FIG. 1; “[0017] With a strict read priority policy, if the memory controller is in the process of issuing write commands and one or more read commands enter a queue (e.g., command queue), the memory controller can cease issuing write commands to service the read commands”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hieb to incorporate the teachings of La Fratta to provide a computing system of Hieb that includes firmware for controlling a memory sub-system having circuitry for performing test or diagnosis operations, with an apparatus of La Fratta having a controller interfacing with a memory system using a priority command selection policy.  Doing so with the system of Hieb would provide benefits such as reducing latency associated with read access requests to memory.  (La Fratta, [0016])

Regarding claim 14, the claimed method comprises substantially the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 8, the combination of Hieb teaches the memory system of claim 1.

The combination of Hieb does not teach wherein the memory controller: enqueues the plurality of test commands to a command queue; and processes the plurality of test commands enqueued to the command queue to test the target firmware.

However, La Fratta teaches:
wherein the memory controller: 
enqueues the plurality of test commands to a command queue; and  (FIG. 1; “[0017] With a strict read priority policy, if the memory controller is in the process of issuing write commands and one or more read commands enter a queue (e.g., command queue), the memory controller can cease issuing write commands to service the read commands”; test commands are considered to include write commands and read commands)
processes the plurality of test commands enqueued to the command queue to test the target firmware.  (FIG. 1; “[0017] With a strict read priority policy, if the memory controller is in the process of issuing write commands and one or more read commands enter a queue (e.g., command queue), the memory controller can cease issuing write commands to service the read commands”; “[0031] … The controller 104 can comprise control circuitry, in the form of hardware, firmware”; the test commands are considered to include write commands and read commands)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hieb to incorporate the teachings of La Fratta to provide a computing system of Hieb that includes firmware for controlling a memory sub-system having circuitry for performing test or diagnosis operations, with an apparatus of La Fratta having a controller interfacing with a memory system using a priority command selection policy for commands such as read and write commands.  Doing so with the system of Hieb would provide benefits such as reducing latency associated with read access requests to memory.  (La Fratta, [0016])

Regarding claim 16, the claimed method comprises substantially the same steps or elements as those in claim 8.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 8 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hieb (US 2021/0311887 A1), hereinafter “Hieb”, in view of Jibbe (US 6,463,552 B1), hereinafter “Jibbe”, and La Fratta et al. (US 2019/0317697 A1), hereinafter “La Fratta”, as applied to claims 6 and 14, respectively above, and further in view of Kannan et al. (US 2018/0203758 A1), hereinafter “Kannan”.

Regarding claim 7, the combination of Hieb teaches the memory system of claim 6.

La Fratta further teaches:
wherein the memory controller processes a read command with a higher priority than a write command and processes the write command with a higher priority than an erase command among the plurality of test commands.  (FIG. 1; “[0017] With a strict read priority policy, if the memory controller is in the process of issuing write commands and one or more read commands enter a queue (e.g., command queue), the memory controller can cease issuing write commands to service the read commands”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hieb to incorporate the teachings of La Fratta to provide a computing system of Hieb that includes firmware for controlling a memory sub-system having circuitry for performing test or diagnosis operations, with an apparatus of La Fratta having a controller interfacing with a memory system using a priority command selection policy.  Doing so with the system of Hieb would provide benefits such as reducing latency associated with read access requests to memory.  (La Fratta, [0016])

The combination of Hieb does not teach processes the write command with a higher priority than an erase command among the plurality of test commands.

However, Kannan teaches:
processes the write command with a higher priority than an erase command among the plurality of test commands.  (“[0054] … read and write operations [write command] could be given higher priority than erase operations [erase command]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hieb to incorporate the teachings of Kannan to provide a computing system of Hieb that includes firmware for controlling a memory sub-system having circuitry for performing test or diagnosis operations, with a storage system of Kannan having software executing on a controller or other processor of a non-volatile solid state storage that arbitrates among operations such that read and write operations could be given higher priority than erase operations and background refresh operations.  Doing so with the system of Hieb would provide a decrease in raw bit errors from a flash memory.  (Kannan, [0003])

Regarding claim 15, the claimed method comprises substantially the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims after resolving the claim objections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suizu (US 2017/0262179 A1) discloses a memory system comprises a communication interface for transmitting commands and data to a host and receiving commands and data from the host. A storage medium has a first region for storing user data and a second region storing a plurality of first programs. Each first program sets parameters of a signal transmission process to be performed using the communication interface. Each first program has at least one different parameter from the other first programs in the plurality. A controller selects and executes a first program from the plurality of first programs according to a result of a first communication attempt between the communication interface and the host.
Bandi et al. (US 2020/0250334 A1) discloses a technique includes, in response to an exception occurring in the execution of a process on a computer, invoking an operating system service. The operating system service is used to sanitize data that is associated with the process and is stored in a memory of the computer. The data is associated with sensitive information.
Jeon et al. (US 2013/0326295 A1) discloses a semiconductor memory device is configured to internally perform a test operation utilizing a random data pattern. The semiconductor memory device includes a random data pattern test unit that operates under control of on-board control logic that also manages normal operation of the semiconductor memory device. The control logic controls test operation of the semiconductor memory device in response to simple commands received from an external device. Therefore, the test time may be reduced more than when a test is entirely controlled by an external device. Furthermore, since the external device does not need to manage the random data pattern, the test cost may be reduced more than when a test is performed under control of the external device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136